This appeal was taken by the plaintiff in error from a judgment in favor of the defendant in error in the district court of Carter county, Okla. The appeal was filed in this court on October 15, 1913. The case was submitted on September 20, 1915. The defendant in error has filed a motion to dismiss the appeal on account of the failure of the plaintiff in error to file and serve a brief as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix). An examination of the record discloses that the motion is well taken. The appeal is therefore dismissed. Turner Hardware Co. v. John Deere Plow Co., 39 Okla. 633. 136 P. 417.
All the Justices concur.